Citation Nr: 1026678	
Decision Date: 07/16/10    Archive Date: 07/28/10

DOCKET NO.  03-24 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent 
for multiple sclerosis.  

2.  Entitlement to special monthly compensation (SMC) based on 
the need for regular aid and attendance.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel




INTRODUCTION

The Veteran had active service in the United States Air Force 
from October 1962 to April 1966.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 2002 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  The case has 
been before the Board on a previous occasion, and was remanded in 
August 2007 for evidentiary development. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran in this case contends that he is entitled to a higher 
disability evaluation for his service-connected multiple 
sclerosis, and that he should be awarded SMC based on the need 
for regular aid and attendance.  Additional development is 
required before these claims can be decided by the Board.  

In an August 2007 remand, the Board determined that a new, 
comprehensive VA neurological examination was necessary in order 
to determine the current state of the Veteran's disability 
picture regarding the claims for an increase and entitlement to 
SMC.  In claims for an increase, it is most imperative that the 
record contain the most accurate and current findings regarding 
the state of the claimed disability.  See Caffrey v. Brown, 6 
Vet. App. 377, 381 (1995); see also Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).  The Veteran was scheduled for an 
examination at the VA Medical Center (VAMC) in Tacoma, 
Washington, which is three hours driving distance from the 
Veteran's house.  The Veteran did not report at his scheduled 
time, and the supplemental statement of the case indicates that 
this was due to the Veteran being tired of going through medical 
examinations, and that he felt the record was strong enough to 
warrant an increase without the need for an additional 
examination.  

In claims for an increase in rating, if the Veteran fails to 
present himself for a scheduled examination, the claim can be 
denied, unless good cause was shown for the absence.  See 38 
C.F.R. § 3.655.  In this case, the statement of the Veteran's 
representative, submitted in April 2010, presents evidence of 
good cause.  Specifically, the Veteran's representative notes 
that there was an initial miscommunication between the Veteran 
and the RO, and that the Veteran never "flatly refused to report 
to his scheduled examination."  Indeed, the representative 
points out that the Veteran was unable to attend the examination 
due to health reasons, and that the three hour drive to the 
Tacoma VAMC was excessively burdensome to him, implying that 
there is a VA facility closer to the Veteran's residence, and 
that the Veteran would attend an examination at a closer 
facility.  The representative has specifically asked that a VA 
examination be rescheduled.  

The Veteran has multiple sclerosis, which he contends has 
gradually worsened.  He further contends that he requires aid and 
attendance to help with his daily activities.  Whether the 
Veteran has met the regulatory requirements for these claims is 
something that requires further medical development; however, the 
Veteran's lay assertions and the current medical evidence of 
record do show that the Veteran is certainly disabled, and thus 
his assertions regarding being unavailable for examination in 
Tacoma, Washington, are not in dispute.  Good cause has been 
shown for the Veteran's absence at the last examination of 
record, and he will be afforded an opportunity to attend a VA 
examination at a facility more proximate to his home location.  
Indeed, VA should make every available effort to accommodate the 
Veteran's disability in scheduling an examination at the closest 
facility to his residence; or, if a VA facility is not available, 
a private "Fee Basis" examination should be scheduled (the 
Veteran was afforded one of these in Bremerton, Washington, in 
2004).   

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and 
development actions required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002 & Supp. 
2009) are fully satisfied.

2.  Schedule the Veteran for a VA examination 
at a VA facility most proximate to his 
residence.  If this is not possible, the 
Board notes that the Veteran has been 
previously examined by medical contractors 
("Fee Basis") at a facility proximate to 
his home, and this should be accomplished if 
no VA facility is near him.  The purpose of 
the examination is to specifically identify 
and evaluate the severity of each currently 
demonstrated residual of multiple sclerosis.  
All necessary tests and studies should be 
accomplished.  The claims folder should be 
made available to the examiner for review.  
The examiner should provide specific clinical 
findings as to the severity of each 
impairment attributable to multiple 
sclerosis, to include impaired memory, 
bladder and vision; upper and lower extremity 
weakness; speech disturbance and fatigue, as 
appropriate.  The examiner should also offer 
an opinion as to whether it is at least as 
likely as not (50 percent probability or 
greater) that the Veteran's service-connected 
multiple sclerosis precludes his ability to 
dress or undress himself; to keep himself 
ordinarily clean and presentable; to feed 
himself; to frequently adjust any special 
prosthetic or orthopedic appliances; to 
attend to the wants of nature, or whether the 
service-connected disability otherwise 
results in the need for assistance on a 
regular basis to protect the Veteran from 
hazards or dangers incident to his daily 
environment.  The examiner also should 
comment on whether the Veteran has loss of 
use of feet to the extent that no effective 
function remains other than that which would 
be equally well served by an amputation stump 
with use of a suitable prosthetic appliance.  
The examiner should consider whether the acts 
of balance, propulsion, etc., of the feet 
could be accomplished equally well by an 
amputation stump with prosthesis. 

3.  After conducting any additional indicated 
development, the AMC should readjudicate the 
issues on appeal.  If the AMC's determination 
remains adverse to the Veteran, the Veteran 
and his representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

